***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
              IN RE GABRIELLA C.-G. ET AL.*
                       (AC 41742)
                DiPentima, C. J., and Alvord and Flynn, Js.

                                  Syllabus

The respondent mother appealed to this court from the judgments of the
   trial court terminating her parental rights with respect to her five minor
   children. On appeal, she claimed, inter alia, that the trial court erred in
   finding that the Department of Children and Families had made reason-
   able efforts to reunify the mother with her children and in making certain
   statements regarding the best interests of the children. Held that the
   findings of the trial court, as set forth in its thoughtful and thorough
   decision, were sufficiently supported by the evidence and not clearly
   erroneous; accordingly, the judgments were affirmed.
      Argued November 13—officially released December 18, 2018**

                            Procedural History

   Petitions by the Commissioner of Children and Fami-
lies to terminate the respondents’ parental rights with
respect to their minor children, brought to the Superior
Court in the judicial district of New London, Juvenile
Matters at Waterford, and tried to the court, Driscoll, J.;
judgments terminating the respondents’ parental rights,
from which the respondent mother appealed to this
court. Affirmed.
  Kirsten F., self-represented, the appellant (respon-
dent mother).
  Stephen G. Vitelli, assistant attorney general, with
whom, on the brief, were George Jepsen, attorney gen-
eral, and Benjamin Zivyon, assistant attorney general,
for the appellee (petitioner).
   Priscilla Hammond, for the minor child Dallas C.
  Ryan Ziolkowski, for the minor child Gabriella C.-
G. et al.
   Peter D. Catania, for the father Brandon M.
                           Opinion

   PER CURIAM. The respondent mother, Kirsten F.,
appeals from the judgments of the trial court rendered
in favor of the petitioner, the Commissioner of Children
and Families, terminating her parental rights with
respect to her five minor children, Gabriella, Mason,
Dallas, Lillyana and Zuri.1 She claims on appeal that
the court erred in (1) violating her constitutional rights
by holding her to ‘‘unlawful, vague, high standards of
care, compared to all the other parties . . . associated
with the care and keeping’’ of the five children, (2)
denying ‘‘the right to a comparison of the foster parents
. . . and [the Department of Children and Families (the
department)] provided level of care that she was held
to,’’ including not allowing an injury report from the
Office of the Child Advocate as to Dallas, (3) finding that
the department made ‘‘reasonable efforts’’ to reunify
her with any of her five children, (4) making the state-
ment, ‘‘this family can’t and won’t benefit from reunifi-
cation’’; (internal quotation marks omitted); and (5)
stating that ‘‘it’s in the best interest’’; (internal quotation
marks omitted); of the five minor children for her to
lose her parental rights.
   On April 13, 2018, after hearing from seventeen wit-
nesses and considering seventy exhibits over six days,
the court ordered, inter alia, the termination of the
parental rights of the respondent mother, stating:
‘‘Wherefore, after due consideration of the children’s
need for a secure, permanent placement, and the totality
of the circumstances, and having considered all statu-
tory criteria, and having found by clear and convincing
evidence that reasonable efforts at reunification with
[the parents] were made and that each was unwilling
or unable to benefit from those efforts, and that grounds
exist to terminate [the respondent]’s . . . parental
rights for a failure to rehabilitate as alleged . . . it is
in the children’s best interest to do so . . . .’’
   Under the applicable standard of review of the adjudi-
catory ground of failure to rehabilitate, we must deter-
mine ‘‘whether the trial court could have reasonably
concluded, upon the facts established and the reason-
able inferences drawn therefrom, that the cumulative
effect of the evidence was sufficient to justify its [ulti-
mate conclusion]. . . . When applying this standard,
we construe the evidence in a manner most favorable
to sustaining the judgment of the trial court.’’ (Internal
quotation marks omitted.) In re Egypt E., 327 Conn.
506, 526, 175 A.3d 21, cert. denied sub nom. Morsy E.
v. Commissioner, Dept. of Children & Families,
U.S.     , 139 S. Ct. 88,     L. Ed. 2d      (2018). ‘‘It is
well settled that we will overturn the trial court’s deci-
sion that the termination of parental rights is in the
best interest of the [child] only if the court’s findings
are clearly erroneous.’’ In re Athena C., 181 Conn. App.
803, 811, 186 A.3d 1198, cert. denied, 329 Conn. 911,
186 A.3d 14 (2018).
  Having reviewed the findings of the court as set forth
in its thoughtful and thorough decision, we conclude
that under the applicable standards of review, they are
sufficiently supported by the evidence and not
clearly erroneous.
   The judgments are affirmed.
  * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
  ** December 18, 2018, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
  1
    The parental rights of T.G., the father of Gabriella, were also terminated,
and he has not appealed. The parental rights of J.S., the father of Mason,
Dallas and Zuri also were terminated, and he has not appealed. The court
adjudicated B.M. to be the father of Lillyana, and the petitioner did not seek
to terminate his rights. Coguardianship of Lillyana was awarded to her
paternal grandmother and B.M.